This action was filed to enjoin the issuance and sale of certain bonds of school district No. 58, of Wagoner county, Okla., which were authorized at a special election held for that purpose on August 26, 1921. Pending the appeal in this court, funds have been raised in another way for the purpose for which the bonds were voted, and the school board of *Page 14 
the district has adopted a resolution rescinding all proceedings relative to the issuance of the bonds and canceling the bond issue. In these circumstances the issues now presented to this court are abstract and hypothetical, and no particular relief can be afforded plaintiff in the action, and for that reason the appeal should be dismissed, and it is so ordered.
JOHNSON, C. J., and McNEILL, NICHOLSON, and HARRISON, JJ., concur.